Citation Nr: 0941983	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date prior to July 6, 2006, for 
an increased 40 percent rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1961 to December 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted an increased (40 percent rating) for bilateral 
hearing loss, effective from July 6, 2006.  


FINDINGS OF FACT

1. An unappealed December 2003 rating decision granted 
service connection for bilateral hearing loss, rated 0 
percent, effective April 23, 2003.

2. On August 22, 2006, the RO received the Veteran's claim 
seeking an increased rating for the bilateral hearing loss.

2. In the year prior to August 22, 2006, findings/symptoms of 
bilateral hearing loss warranting a 40 percent rating were 
not shown prior to July 6, 2006.


CONCLUSION OF LAW

An effective date prior to July 6, 2006 for the award of an 
increased (40 percent) rating for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Since the December 2006 rating decision on appeal granted an 
increased rating for bilateral hearing loss, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An April 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of an earlier effective 
date of award; an October 2008 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, an October 2006 letter 
had also provided him with general disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the Veteran's claim has been 
secured.  The RO arranged for a VA examination in November 
2006.  Determinations regarding effective dates of awards are 
based, essentially, on what was shown by the record at 
various points in time and application of governing law to 
those findings; generally further development of the evidence 
is not necessary unless it is alleged that evidence that was 
constructively of record is outstanding.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Veteran argues that he is entitled to a 40 percent rating 
from the date of his original claim of service connection for 
bilateral hearing loss (April 21, 2003).  

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.)

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the case is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A December 2003 rating decision granted service connection 
for bilateral hearing loss, rated noncompensable, effective 
April 21, 2003.  The Veteran did not appeal this decision, 
and it became final based on the evidence of record at the 
time.  It is not subject to revision in the absence of clear 
and unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  CUE in a prior rating 
decision is neither alleged, nor raised by the record.  

The earliest document in the claims file received after the 
December 2003 rating decision that can be construed as a 
formal claim for an increased rating for bilateral hearing 
loss is the Veteran's statement, received on August 22, 2006, 
requesting a re-evaluation of his hearing loss for an 
increased rating.  Under the governing law and regulations 
outlined above, the Board must review evidence dating back to 
August 22, 2005, to determine if within that one year period 
prior to the claim, an increase in hearing loss disability 
was factually ascertainable.  

The only medical evidence of record pertaining to the 
Veteran's hearing loss generated/received by VA during the 
one year period prior to July 6, 2006 is a report of private 
audiometry, presented in chart format, and described as 
showing mild sloping to profound sensorineural hearing loss 
above 500 Hz bilaterally with word recognition scores of 44 
percent in the right ear and 56 percent in the left.  

Audiometry in conjunction with a November 2006 VA 
audiological evaluation produced findings which were the 
basis for the 40 percent rating assigned.  

Based on the facts outlined above, the RO found that the 
private audiometry on July 6, 2006 reasonably showed that the 
increase in hearing loss disability found on November 2006 VA 
audiological evaluation existed at the time of the July 2006 
private audiometry, and assigned the 40 percent rating 
retroactive from the July 6. 2006 date of private audiometry. 
Inasmuch as there is no further competent (medical) evidence 
in the record pertaining to the Veteran's hearing loss 
disability generated or received during the one period prior 
to August 22, 2006, there is no basis for assigning an 
effective date prior to July 6, 2006 under the above-outlined 
governing law and regulations.  

In support of his claim for an earlier effective date, in 
June 2008 the Veteran submitted a copy of his hearing test 
record compiled by Industrial Safety Services, Inc. on the 
behalf of his employer, Emerald Forest Products; the record 
shows audiometry from July 2004, July 2005, July 2006, and 
August 2007.  Notably, the July 2004 and July 2005 audiometry 
preceded the one year period prior to date of claim for 
increase (and was neither actually, nor constructively of 
record prior to June 2008), and the RO has assigned the 
current 40 percent rating effective from the date of the July 
2006 examination.   

The preponderance of the evidence is against the Veteran's 
claim for an earlier effective date for his 40 percent rating 
for bilateral hearing loss; accordingly, the claim must be 
denied.


ORDER

An effective date prior to July 6, 2006, for an increased (40 
percent) rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


